 



Exhibit 10.16
AMENDMENT, FREEZE AND TERMINATION AGREEMENT TO THE
XANSER CORPORATION
NON-EMPLOYEE DIRECTORS’ DEFERRED STOCK UNIT PLAN
     THIS AMENDMENT, FREEZE AND TERMINATION AGREEMENT is made by Xanser
Corporation (the “Sponsor”),
W I T N E S S E T H:
     WHEREAS, the Sponsor previously entered into that Xanser Corporation
Non-Employee Directors’ Deferred Stock Unit Plan (the “Plan”);
     WHEREAS, the Sponsor reserved the right to amend and/or terminate the Plan
at any time;
     WHEREAS, on the date of this Agreement there are no participants in the
Plan; and
     WHEREAS, the Sponsor has determined to amend the Plan, effective as of the
earlier of (a) the “KSL Effective Time” (as that term is defined in that certain
Agreement and Plan of Merger dated October 31, 2004, by and among Kaneb Services
LLC and Valero L.P. (“Valero”) and certain of Valero’s affiliates, as amended
from time to time), (b) a date during 2005 designated in writing by an executive
officer of the Sponsor that precedes the KSL Effective Time and is not later
than December 15, 2005, and (c) December 15, 2005 (such effective date is
referred to hereinafter as the “Termination Date”) (1) to prohibit additional
individuals from becoming participants under the Plan, (2) to cease all benefit
accruals under the Plan and (3) to terminate the Plan and distribute all accrued
and vested amounts payable under the Plan;
     NOW, THEREFORE, the Sponsor hereby agrees that notwithstanding any other
provisions of the Plan to the contrary, the Plan is amended, frozen and
terminated as follows.
     1. Effective as of the Termination Date, the Plan is amended by adding
thereto the following new Section 29:

- 1 -



--------------------------------------------------------------------------------



 



     29. Eligibility, Benefit Accruals, Vesting And Computation And Payment Of
Benefits Incident To Freezing And Termination Of The Plan.
A. Eligibility. Notwithstanding any other provision of the Plan to the contrary,
no individual who is not a Participant under the Plan on the Final Valuation
Date shall become a Participant under the Plan on or after the Final Valuation
Date. Notwithstanding any other provision of the Plan to the contrary, the term
“Final Valuation Date” means, with respect to a Participant, the earlier of
(a) the “KSL Effective Time” (as that term is defined in that certain Agreement
and Plan of Merger dated October 31, 2004, by and among Kaneb Services LLC and
Valero L.P. (“Valero”) and certain of Valero’s affiliates, as amended from time
to time (the “Merger Agreement”), (b) a date during 2005 designated in writing
by an executive officer of the Sponsor that precedes the KSL Effective Time and
is not later than December 15, 2005, and (c) December 15, 2005.
B. Benefit Accrual. Notwithstanding any other provision of the Plan to the
contrary, any individual who is a Participant under the Plan on the Final
Valuation Date and who has not already ceased accruing benefits under the Plan
shall cease accruing benefits under the Plan as of the Final Valuation Date.
C. Vesting. Notwithstanding any other provision of the Plan to the contrary,
each Participant under the Plan who was not already fully vested in his or her
accrued benefit under the Plan as of the Final Valuation Date shall become fully
vested as of the Final Valuation Date in his or her accrued benefit under the
Plan.
D. Computation of Benefits Payable Under the Plan as of the Final Valuation
Date. Notwithstanding any other provision of the Plan to the contrary, as of the
Final Valuation Date each Participant (or his or her beneficiary) shall be
entitled to receive, in lieu of any other benefits under the Plan, (a) that
number of shares of the Company’s Common Stock equal to the number of Deferred
Stock Units credited to the Participant’s Deferred Stock Unit Ledger account and
(b) a single sum payment in cash in an amount equal to the sum of (i) the KSL
DSUs credited to the Participant’s KSL Deferred Stock Unit Ledger account
multiplied by an amount equal to the KSL Consideration (as that term is defined
in the Merger Agreement), with the aggregate amount of such payment rounded to
the nearest cent, and (ii) the Quarterly Cash Distributions (and interest
thereon) credited to the Participant’s KSL Deferred Stock Unit Ledger account,
provided, however, that if the Merger Agreement is terminated before
December 15, 2005, or if the transactions contemplated in the Merger Agreement
do not occur before December 15, 2005, then each Participant (or his or her
beneficiary) shall be entitled to receive, in lieu of any other benefits under
the Plan including, but not limited to, the preceding provisions of this
Section 29.D, (a) that number of shares of the Company’s Common Stock equal to
the number of Deferred Stock Units credited to the Participant’s Deferred Stock
Unit Ledger account, (b) that number of KSL Common Shares equal to the number of
KSL DSUs

- 2 -



--------------------------------------------------------------------------------



 



credited to the Participant’s KSL Deferred Stock Unit Ledger account, and (c) a
single sum payment in cash in an amount equal to the Quarterly Cash
Distributions (and interest thereon) credited to the Participant’s KSL Deferred
Stock Unit Ledger account.
E. Payment of Benefits Payable Under the Plan on the Final Valuation Date.
Notwithstanding any other provision of the Plan to the contrary or any election
previously made under the Plan by the Participant, a Participant’s benefit
payable to him pursuant to Section 29.D shall be distributed to the Participant
(or his or her beneficiary) as soon as administratively practicable after the
Final Valuation Date, but in no case later than December 31, 2005.
  2.  The Plan, as amended by this Amendment, Freeze and Termination Agreement,
is frozen and terminated on the Termination Date.

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Sponsor has caused this Agreement to be executed on
the 29th day of April, 2005.

                  XANSER CORPORATION    
 
           
 
  By:   /s/ William H. Kettler    
 
  Title:   Vice President    
 
     
 
   

 